DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 25 October 2021 has been entered.
Claim Status:
1c.	Claims 1, 3, 5, 8-9, 12-13 are pending and under consideration. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	All of the objections and rejections of cancelled claims are moot. 
2b.	The amendment has overcome the objection of claims 1, 3, 9, 12-13. Amended claim 1, now recites “A”, before “method”.  Amended claims 1 and 9, now “an anti EGFR drug” 3c.	In claim 3, line 2, after “wherein”, delete the word “that”.

2c.	The amendment has overcome the rejection of claims 9 and12 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

2d.         The amendment has overcome the rejection of claim 9 made under 35 U.S.C. 101. Amended claim 9 does not encompass a combination between a compound selected from the compounds of the carotenoid class, or mixtures thereof, and at least one antitumor drug, (anti-EGFR drug).



2e.	The amendment has overcome the rejection of claims 5, 9 and 13 made under 35 U.S.C. 102(a)(1) as being anticipated by Sharoni et al (WO 03/041695, published on 22 May 2003, cited on the IDS of 09 April 2020). The Sharoni et al reference does not teach or suggest a method comprising administering to patients in need thereof a combination compound selected from consisting of at least one anti EGRF drug and a compound selected from lycopene and/or lacto-lycopene the compounds of the carotenoid class, or mixtures thereof wherein said lycopene and/or lacto-lycopene or mixtures thereof prevent, relieve, improve, decrease and/or treat cutaneous and/or mucosal toxicity induced by said anti EGFR drug.
2f.	The amendment has overcome the rejection of claims 5, 8-9, 12-13 made under 35 U.S.C. 103(a) as being unpatentable over Sharoni et al (WO 03/041695, published on 22 May 2003, cited on the IDS of 09 April 2020), in view of Carteni et al, (Annals of Oncology 18; Supplement 6): vi16–vi21, 2007). The combined teachings of Sharoni et al reference and Carteni et al do not teach or suggest a method comprising administering to patients in need thereof a combination compound selected from consisting of at least one anti EGRF drug and a compound selected from lycopene and/or lacto-lycopene the compounds of the carotenoid class, or mixtures thereof wherein said lycopene and/or lacto-lycopene or mixtures thereof prevent, relieve, improve, decrease and/or treat cutaneous and/or mucosal toxicity induced by said anti EGFR drug.
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided Silvia Salvadori, (Applicants' Representative) on 27 January 2022. 

The application has been amended as follows: 
In The Claims:

3a.  Claim 1 (Twice Amended). A method ofat least one anti EGFR drug in patients in need thereof, said method comprising administering to said patients a combination consisting of a compound selected from lycopene and/or lacto-lycopene, or mixtures thereof, and at least one anti EGRF drug causing mucosal and/or cutaneous toxicity.

3b.	In claim 5, line 5, after “thereof” delete “prevent,”  
 
3c.  	Please cancel claims 9 and 12 without prejudice or disclaimer.  
 
Conclusion:
4.	Claims 1, 3, 5, 8 and 13 are allowed. 
Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        26 January 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647